Case 20-00833-NGH           Doc 55    Filed 01/19/21 Entered 01/19/21 14:35:37       Desc Main
                                     Document      Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO

In Re:
                                                    Case No. 20-00833-NGH
STEHRENBERGER, TAMIO,                               Chapter 7
STEHRENBERGER, ANN,

                               Debtors.


         ORDER APPROVING ABANDONMENT OF PROPERTY OF THE ESTATE

         Based on the Notice of Proposed Abandonment of Property of the Estate (Dkt. No. 50),

and good cause appearing therefore;

         IT IS ORDERED that the No-Fault Auto Accident (USAA #41249467-10) is abandoned as

estate property, pursuant to 11 U.S.C. § 544(a) and Fed. R. Bankr. P. 6007, effective December

22, 2020. //end of text//

DATED: January 19, 2021

                                             _________________________
                                             NOAH G. HILLEN
                                             U.S. Bankruptcy Judge



Order submitted by Timothy R. Kurtz, Trustee
